Citation Nr: 0627502	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors are not combat 
related.

2.  The evidence of record does not show that the veteran 
suffers from PTSD related to a confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice of the evidence needed to 
establish the degree of severity of the condition and earlier 
effective date was sent in May 2006 which is after the 
initial denial of service connection.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In September 1999, September 2002, and June 2005, the RO sent 
the veteran letters regarding the VA's general duty to notify 
and assist the veteran pertaining to service connection claim 
and requested information pertaining to a description of the 
stressor or stressor events which he believes led to his 
PTSD.  The veteran was informed that the stressor must be 
verified and advised that he was responsible for providing 
sufficient information to facilitate verification of the 
stressor.  The Board concludes that the RO letters sent in 
September 1999, June 2005, and May 2006 adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim for service connection for PTSD, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claim.  In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

II.  Factual Background

The veteran's service medical records reveal that the veteran 
underwent psychological evaluation in January 1980 for 
"shakiness" or possibly an anxiety reaction.  Evaluation 
found no organic mental disorder, psychosis, or neurosis.  It 
was noted that the veteran completed 10 grades of school.  He 
quit school after getting into trouble frequently and 
excessive absences.  He stated that he had been in trouble 
with the police for theft of oranges, underage drinking, 
loitering, and other misdemeanant offenses.  He noted that 
his brother killed himself in March 1978.  The diagnosis was 
severe explosive personality which existed prior to service, 
and separation from service was recommended.  In March 1980, 
the veteran complained of difficulty sleeping, and a history 
of spontaneous emotional outbursts.  The veteran also related 
a history of possible labile personality.  He stated that he 
was unhappy with the military environment and would be 
happier away from it.  The diagnosis was possible character 
disorder, immature personality with passive aggressive 
tendencies, and unable to adjust to military lifestyle.  In 
September 1980, the veteran underwent psychiatric evaluation 
due to a self-inflicted wrist wound.  He denied 
hallucinations, currently or in the past.  He was unable to 
accept the death of his older brother, but there was no 
evidence of a psychosis.  The examiner stated that the 
veteran suffered from a severe character disorder which was 
so long standing that that treatment would not aid him in 
becoming a more effective service member.  The diagnosis was 
character disorder, explosive, borderline.  Discharge 
examination in October 1980 noted no psychiatric disorders.  

The veteran's service personnel records contains a notation 
that the veteran waived consultation with independent legal 
counsel prior to the imposition of disciplinary action 
resulting from alleged offenses of Article 91 (insubordinate 
conduct toward warrant officer, noncommissioned officer, or 
petty officer) and Article 92 (failure to obey order or 
regulation) occurring on or about February 16, 1978.  An 
order dated in March 1978 requested that the veteran escort 
his brother's remains from Dover, Delaware, Air Force Base to 
Rhode Island.  An April 1978 notation indicated that the 
veteran's promotion to corporal was held up due to his recent 
nonjudicial punishment.  In November 1978, the veteran was 
informed that he was not promoted to corporal due to 
unsatisfactory conduct.  A notation dated in February 1979 
indicated that the veteran was not recommended for 
reenlistment due to very substantial personal difficulties 
which were the basis of his behavior disorders.  Subsequent 
entries note additional nonjudicial punishments.  

A VA examination was conducted in April and May 1982.  There 
were no complaints or findings of a psychiatric disorder.  A 
VA psychiatric examination was conducted in March 1983.  The 
veteran related adjustment problems while in school.  He 
described disciplinary problems and conflicts with superiors 
while in service.  He stated that he "wanted out" of 
service, got into trouble, and was hospitalized.  He denied 
any major psychiatric symptoms, and the examiner found no 
evidence of a psychosis, delusions, hallucinations or thought 
disorder.  The examiner stated that the veteran's history and 
past behavior are indicative of a personality disorder 
(passive-aggressive- explosive type) which was also diagnosed 
in service.  In May 1983, the veteran was treated for alcohol 
abuse by VA social service.

The veteran underwent substance abuse treatment at a VA 
facility beginning in September 1992.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective January 1, 1998, due to affective and anxiety-
related disorders.  

The veteran was hospitalized at a VA facility in January 
1998.  He stated that he had been using intravenous heroin 
for the past month.  He complained of increasing auditory 
hallucinations, depression, and suicidal ideation.  He 
reported chronic visual and auditory hallucinations of his 
brother's death and the shooting of two servicemen in 
service.  He also stated that he spent "40 days in jail with 
three dead bodies."  The diagnoses were opiate dependence, 
rule out panic disorder, and rule out PTSD (rule out 
malingering or factitious disorder).  The veteran's 
psychosocial stressors were moderate, no job, loss of 
daughter, father left, and brother killed.  

Subsequent VA inpatient and outpatient treatment records from 
1999 to the present note diagnoses of PTSD.  Other 
psychiatric disorders and substance abuse were also 
diagnosed.  The following stressors were reported: having to 
transport the remains of his brother in service, witnessing 
the shooting of two roommates by another roommate in service, 
the disappearance of his daughter, financial, legal, a niece 
serving in Iraq, roommate's medical problems, veteran's 
medical problems, and veteran's other psychiatric conditions.

In August 1999, the veteran requested service connection for 
PTSD.  

The veteran underwent psychiatric examination in October 1999 
for SSA disability purposes.  The veteran related a history 
of PTSD from having to bring home the body of his deceased 
brother and witnessing the shooting of two men in service.  
The diagnoses were panic disorder, with agoraphobia; major 
depressive disorder, recurrent with mood congruent psychotic 
features; opiate dependence in full sustained remission; and 
alcohol dependence, in full sustained remission.  

In a written PTSD questionnaire, received in November 1999, 
the veteran described the two inservice incidents that he 
believed caused his PTSD, having to transport the remains of 
his brother, and witnessing the murder of two roommates by 
another roommate at Camp Lejeune, North Carolina, in 1980.  

In August 2000, the RO requested any information from the 
Naval Criminal Investigative Service (NCIS) related to a 
shooting of two Marines on December 10, 1980.  

A VA PTSD examination was conducted in September 2000.  The 
examiner noted that the only verified inservice stressor was 
the death of the veteran's brother.  He also noted that the 
veteran claimed that one of his roommates shot and killed two 
other roommates in service.  The examiner stated that he 
reviewed the veteran's claims file.  The examiner stated that 
the veteran had numerous symptoms of PTSD.  The diagnosis was 
PTSD, moderate and major depressive disorder.  The examiner 
listed the following stressors: unemployment, homelessness, 
and chronic psychiatric difficulties.  The examiner also 
stated that the veteran's transporting of his decreased 
brother is not a Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV), category A stressor for 
PTSD; and the veteran's PTSD is related to observing men 
being shot and killed.  

A Report of Contact, dated in February 2001 with the NCIS 
noted that a search of their records yielded a negative 
response. 

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1131.  A 
personality disorder, according to regulation, is generally 
recognized medically to represent a developmental condition 
and, therefore, is not service connectable.  38 C.F.R. 
§ 3.303(c).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor, as in this case, must be 
verified, and the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47.

As the veteran does have a diagnosis of PTSD, service 
connection could be established, if it is found that he had 
stressors that this diagnosis may be related to.  "Where 
there has been an "unequivocal" diagnosis of PTSD by mental 
health professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining 
these diagnoses, the adjudicators may reject a claim only 
upon finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the in- 
service stressor(s)."  Cohen v. Brown, 10 Vet. App. 128, 153 
(1997) (Nebeker, C.J., concurring).

The Board notes the fact that the case file reflects two VA 
PTSD examinations.  The first examination did not diagnose 
the veteran as having PTSD, and the most current one 
concluded that of the two inservice stressors identified by 
the veteran, only one, the witnessing of a shooting, met the 
criteria for PTSD.  

The veteran claims that he has PTSD resulting from 
experiencing two stressful events in service.  

The veteran claims that he has PTSD from witnessing the 
shooting of two roommates at Camp Lejeune, in December 1980.  
As set forth above, this stressor was not verified by NCIS.  
The Board deems it highly doubtful that a shooting event 
which involved the multiple loss of life on a military base 
would not have been recorded.  Therefore, the diagnosis of 
PTSD rendered in accordance with the DSM-IV by the VA 
examiner who conducted the September 2000 examination cannot 
support the veteran's claim because another essential 
criterion-credible evidence that the claimed stressor 
actually occurred-has not been met.

The veteran also claims that he has PTSD from having to 
accompany the remains of his deceased brother to his hometown 
while in service.  This event is verified by the copy of the 
military order authorizing him to perform this duty.  
Although the examiner who conducted the September 2000 VA 
examination opined that this event did not constitute an 
adequate stressor, the record contains diagnoses of PTSD by 
VA treating personnel which, in part, were rendered based on 
his March 1978 inservice event.  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may reject a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion; however, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see also See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnosis of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  

The Board affords greater probative weight to statement the 
VA examiner who conducted the September 2000 VA examination, 
that the veteran's does not have PTSD resulting from 
escorting his brother's remains in service.  The medical 
personnel who opined otherwise did not review the veteran's 
medical records and relied upon the history given by the 
veteran which is inconsistent with the medical evidence of 
record.  Specifically, they did not have access to the 
records, as noted above, which showed that the veteran had 
behavioral problems, as evidenced by his numerous childhood 
problems and by the inservice offenses that the veteran 
committed, prior to the verified inservice event.  They also 
did not have access to the veteran's service medical records 
in which medical personnel diagnosed the veteran with 
personality disorders and specifically noted that the veteran 
did not have any other type of psychiatric disorder.  The 
Board notes that, one of the veteran's VA treating physician, 
L. A. M., M.D., has rendered a diagnosis of PTSD 
(provisional) and listed the following stressors: a niece 
serving in Iraq, roommate's medical problems, veteran's 
medical problems, and veteran's other psychiatric conditions.  
Dr. M. reviewed copies of the veteran's claims file, yet he 
did not render a diagnosis of PTSD based on his verified 
inservice stressor.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for PTSD is not warranted.  In reaching 
this decision, the Board has considered the doctrine of 
granting the benefit of the doubt to the veteran, but does 
not find that the evidence is proximately balanced such as to 
warrant its application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


